Judgment, Supreme Court, Bronx County, entered On July 6,1971, so far as appealed from, unanimously affirmed, and that the plaintiff-respondent-appellant recover of the defendants-appellants-respondents Rubman and Gault $60 costs and disbursements of this appeal, and that the defendant-respondent recover of defendants-appellants-respondents Rubman and Gault $60 costs and disbursements of this appeal. The cross appeal of defendant-appellant-respondent Weinberg from that portion of the judgment which dismisses his cross claim is dismissed, without costs and without disbursements. No opinion. Concur — Stevens, P. J., McGivern, Markewich, Murphy and Capozzoli, JJ.